     Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 1 of 15 Page ID
                                       #:1679



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                   Case No.: 2:19-cv-6182-DSF-PLA
14                                                  Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR             REQUEST FOR JUDICIAL
16                                                  NOTICE
     ALL, an unincorporated association,
17   ASSOCIATION FOR RESPONSIBLE and                Concurrently Filed Documents:
     EQUITABLE PUBLIC SPENDING an                      Memorandum of Points &
18                                                       Authorities ISO Opposition
     unincorporated association,                       Declarations ISO Opposition:
19                                                       Dermer, Wong, Pereida,
                    Plaintiffs,                          Ramirez, Rankin, Guerrero,
20                                                       Haines, Medina, Banks, Bernal,
        vs.                                              Rodriguez, Diaz
21 CITY OF LOS ANGELES, a municipal entity;            Request for Judicial Notice
                                                       Evidentiary Objections
22 DOES 1-50,
               Defendant(s).
23                                                  Date: March 30, 2020
                                                    Time: 1:30 p.m.
24                                                  Ctrm: 7D
25
26
27
28
                                  REQUEST FOR JUDICIAL NOTICE
     Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 2 of 15 Page ID
                                       #:1680




 1         Pursuant to FEDERAL RULE OF EVIDENCE 201(b)(2), Defendant City of Los Angeles
 2   (“City”), hereby seeks judicial notice of the following:
 3
 4
          1.        Los Angeles Municipal Code (“LAMC”) section 64.70.05 (Authority to
 5
     Inspect). A true and correct copy of said section is attached hereto as Exhibit “1.”
 6
          2.        LAMC section 64.70.07 (Enforcement). A true and correct copy of said
 7
     section is attached hereto as Exhibit “2.”
 8
          3.        LAMC section 64.70.08 (Remedies Not Exclusive). A true and correct copy
 9
     of said section is attached hereto as Exhibit “3.”
10
          4.        LAMC section 64.70.09 (Liability for Costs of Correction Arising from
11
     Unlawful Discharge). A true and correct copy of said section is attached hereto as
12
     Exhibit “4.”
13
          5.        LAMC section 66.25 (Depositing Solid Waste on Streets or in the Los
14
     Angeles River Prohibited). A true and correct copy of said section is attached hereto as
15
     Exhibit “5.”
16
          6.        LAMC section 190.02 (Depositing Solid Waste). A true and correct copy of
17
     said section is attached hereto as Exhibit “6.”
18
19
           Exhibits 1-6 are subject to judicial notice under FEDERAL RULE OF EVIDENCE
20
     201(b) as municipal ordinances are proper subjects for judicial notice. See Tollis Inc. v.
21
     Cty. of San Diego, 505 F.3d 935, 938 n.1 (9th Cir. 2007).
22
23   Dated: March 9, 2020             MICHAEL N. FEUER, City Attorney
24                                    KATHLEEN KENEALY, Chief Assistant City Attorney
                                      A. PATRICIA URSEA, Deputy City Attorney
25                                    By: /s/ A. Patricia Ursea
26                                         A. PATRICIA URSEA
27                                           Deputy City Attorney
28                                           Attorneys for Defendant City of Los Angeles
                                                  1
                                     REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 3 of 15 Page ID
                                  #:1681




                        EXHIBIT 1
                                  pg 2
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 4 of 15 Page ID
                                  #:1682


                       Official City of Los Angeles Municipal Code (TM)

SEC. 64.70.05. AUTHORITY TO INSPECT.
      (Added by Ord. No. 172,176, Eff. 10/1/98.)

        A.     Authority to Inspect. Whenever it is necessary to investigate the source of any
discharge to any public street, inlet, gutter, or storm drainage system within the City of Los
Angeles, to verify compliance with this article, or to enforce any of its provisions, or perform
any duty imposed by this article or other applicable law, the Director is hereby authorized to
enter such private property at any reasonable time and perform such inspection or investigation.
Prior to performing any authorized inspections, entry to private property shall be obtained as
follows:

              1.      If such building or premises is occupied, the Director shall first present
       proper credentials of identification and obtain either the consent of the owner or occupant
       of the private property or shall obtain an administrative warrant or criminal search
       warrant; or

              2.      If such building or premises is unoccupied, the Director shall first make a
       reasonable effort to locate the owner or other persons having charge or control of the
       building or premises and request entry, explaining the reasons therefor. If such entry is
       refused or cannot be obtained because the owner or other person having charge or control
       of the building or premises cannot be found, the Director shall have recourse to every
       remedy provided by law to secure entry and inspect the building or premises.

               3.     Notwithstanding the foregoing, if the Director has reasonable belief that
       the discharges emanating from the premises are so hazardous, unsafe or dangerous as to
       require immediate inspection or remedial actions to abate conditions that endanger the
       public health or safety, the Director shall have the right to immediately enter the
       premises. Any reasonable means may be used to effect such entry to make the necessary
       inspection or abate the dangerous condition, whether the property is occupied or
       unoccupied and whether or not formal permission to inspect has been obtained. If the
       property is occupied, the Director shall first present proper credentials of identification to
       the occupant and demand entry, explaining the reasons therefor and the purpose of the
       inspection.

                       (a)     In accordance with this subdivision, no person shall refuse, resist,
              restrict, delay, or interfere with the Director in the performance of his/her duties.

       B.      Inspection Duties. Upon securing entry onto private property, the Director shall
be allowed to perform the following duties during an inspection:



                                American Legal Publishing Corp.                                    1



                                              pg 3
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 5 of 15 Page ID
                                  #:1683


                     Official City of Los Angeles Municipal Code (TM)

              1.      To inspect, take samples of any area runoff, process discharge or materials
      within any exposed waste storage area and perform tests for the purpose of determining
      the potential for the contribution of pollutants to the storm drain system;

              2.     To place on the property of the inspected facility or site any such devices
      as are necessary to sample, monitor, measure and record flows of discharge or threatened
      discharge;

              3.      To inspect, examine and copy all records of the owner or occupant of
      inspected property that pertains to any discharge to the storm drain system, including
      records relating to chemicals or processes presently or previously occurring on the site,
      NPDES permit, Notice of Intent to comply with a General NPDES permit, waste
      discharge records, waste manifests, Storm Water Pollution Prevention Plans, monitoring
      plans, test results, any records or plans relating to discharge connections to the storm
      drain system and any other information required to carry out the provisions of this article;

            4.    To inspect and enforce the sufficient implementation of applicable Best
      Management Practices by the business establishment, property owner and/or developer;
      (Added by Ord. No. 175,026, Eff. 2/2/03.)

             5.      To photograph any materials, storage or process areas, wastes, waste
      containers, vehicles, connections, Best Management Practices, treatment systems,
      discharge location(s), or any violation(s) discovered during the inspection; and (Former
      Subdivision B.4. re-designated Subdivision B.5. by Ord. No. 175,026, Eff. 2/2/03.)

             6.      To abate, correct or prevent pollutants from entering the storm drain
      system or surface waters. (Former Subdivision B.5. re-designated Subdivision B.6. by
      Ord. No. 175,026, Eff. 2/2/03.)




                              American Legal Publishing Corp.                                   2



                                            pg 4
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 6 of 15 Page ID
                                  #:1684




                        EXHIBIT 2

                                  pg 5
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 7 of 15 Page ID
                                  #:1685


                      Official City of Los Angeles Municipal Code (TM)

SEC. 64.70.07. ENFORCEMENT.
      (Added by Ord. No. 172,176, Eff. 10/1/98.)

       A.     Criminal Sanctions.

               1.    Misdemeanors. Every violation of this article is punishable as a
       misdemeanor unless such violation or failure to comply is declared therein to be an
       infraction. Misdemeanors shall be punishable as follows:

                     (a)     A misdemeanor shall be punishable by a fine of not more than
              $1,000.00 or by imprisonment in the County Jail for a period of not more than six
              (6) months, or by both such fine and imprisonment.

               2.     Infractions. Violation of any provision of this article that is provided
       herein to be an infraction shall be punishable as follows:

                      (a)     Every violation that is charged as an infraction is punishable by a
              fine not to exceed $50.00 for the first violation, $100.00 for the second violation
              of the same provision within one year of the first violation, and $250.00 for the
              third violation of the same provision within one year of the second violation. Any
              subsequent violation(s) of the same provision, occurring any time after the third
              violation of the same provision, shall be punishable as a misdemeanor.

         B.      Violations Deemed A Public Nuisance. In addition to the penalties provided in
this section, any condition caused or permitted to exist in violation of any provision of this
article shall be deemed a public nuisance, and may be summarily abated by the City.

       C.     Continuing Violation(s). Unless otherwise provided, a person shall be deemed
guilty of a separate offense for each and every day a violation of this article is committed,
continued or permitted by the person and shall be punishable accordingly as herein provided.




                              American Legal Publishing Corp.                                  1


                                           pg 6
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 8 of 15 Page ID
                                  #:1686




                        EXHIBIT 3

                                  pg 7
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 9 of 15 Page ID
                                  #:1687


                      Official City of Los Angeles Municipal Code (TM)

SEC. 64.70.08. REMEDIES NOT EXCLUSIVE.
      (Added by Ord. No. 172,176, Eff. 10/1/98.)

       Remedies provided for the enforcement of this article are in addition to and do not
supersede or limit any and all other remedies provided by law. The remedies provided herein are
cumulative and not exclusive.




                               American Legal Publishing Corp.                               1



                                          pg 8
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 10 of 15 Page ID
                                   #:1688




                         EXHIBIT 4

                                   pg 9
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 11 of 15 Page ID
                                   #:1689


                        Official City of Los Angeles Municipal Code (TM)

 SEC. 64.70.09. LIABILITY FOR COSTS OF CORRECTION ARISING FROM
       UNLAWFUL DISCHARGE.
       (Amended by Ord. No. 175,596, Eff. 12/7/03.)

         In addition to any fine or penalty imposed, whenever any discharger introduces or causes
 the introduction of non-storm water or any pollutant in violation of this article and the discharge
 results in a violation of any State or Federal laws or regulations, damages public property, or
 adversely affects a storm drain system in the City of Los Angeles or receiving waters, the
 discharge shall be deemed a public nuisance and the discharger shall be liable to the City for
 reasonable costs necessary to correct that discharge, detriment or adverse effect, including, but
 not limited to labor, material, inspection, transportation, overhead, and incidental expenses
 associated with the corrective action or the clean-up of the pollutant and its effects.

         All costs incurred pursuant to this section shall be a personal obligation against the
 discharger and any owner of any property that is the source of any discharge, recoverable by the
 City in an action before any court of competent jurisdiction. These costs shall include an amount
 equal to 40 percent of the cost to perform the actual work, but not less than the sum of $100.00,
 to cover the City’s costs for administering any contract and supervising the work required. In
 addition to this personal obligation and all other remedies provided by law, the City may collect
 any judgment, fee, cost, or charge, including any permit fees, fines, late charges, or interest,
 incurred in relation to the provisions of this section as provided in Los Angeles Administrative
 Code Sections 7.35.1 through 7.35.8.




                                 American Legal Publishing Corp.                                  1



                                            pg 10
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 12 of 15 Page ID
                                   #:1690




                         EXHIBIT 5

                                   pg 11
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 13 of 15 Page ID
                                   #:1691


                        Official City of Los Angeles Municipal Code (TM)

 SEC. 66.25. DEPOSITING SOLID WASTE ON STREETS OR IN THE LOS ANGELES
       RIVER PROHIBITED.
       (Title and Section Amended by Ord. No. 182,986, Eff. 5/28/14.)

       (a)    No person shall deposit or cause to be deposited any solid waste of any kind
 whatsoever upon or in any street, or upon any premises in this City, or in the Los Angeles River.

         (b)    Any person whose identifying information is found in or who is otherwise
 responsible for the deposit of solid waste of any kind whatsoever, upon or in any street, shall be
 responsible for depositing it on the public right-of-way and shall be subject to administrative
 penalties as defined in Subsection (c).

         (c)    The first violation of Subsection (b) in a calendar year is subject to warning or an
 administrative monetary penalty not to exceed $500.00. Subsequent violations in the same
 calendar year will result in a second penalty not to exceed $750.00 for the second violation after
 receiving the initial $500.00 penalty. The penalty for the third administrative violation in a
 calendar year is $1000.00. More than three administrative fines in one calendar year shall result
 in the violation being charged as a misdemeanor in Superior Court and subject to all penalties
 applicable to criminal violations. The Bureau is authorized to assess a processing fee established
 by the Board for all citations with an administrative monetary penalty. All noncriminal
 enforcement actions are subject to the administrative hearing process as mandated in the
 California Government Code Section 53069.4, as now existing and as may be amended.




                                 American Legal Publishing Corp.                                  1



                                            pg 12
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 14 of 15 Page ID
                                   #:1692




                         EXHIBIT 6

                                  pg 13
Case 2:19-cv-06182-DSF-PLA Document 42-14 Filed 03/09/20 Page 15 of 15 Page ID
                                   #:1693


                        Official City of Los Angeles Municipal Code (TM)

 SEC. 190.02. DEPOSITING SOLID WASTE.

         It shall be unlawful for any person to deposit or cause to be deposited any putrescible and
 non-putrescible solid wastes including combustible or noncombustible rubbish, refuse, trash,
 dewatered, treated or chemically fixed sewage sludge, or discarded solid or semisolid wastes or
 regulated recyclable materials of any kind whatsoever upon or in any street, public area, any
 private premises in this City, or in the Los Angeles River, or in the bed thereof without obtaining
 all required approvals and/or permits to do so.




                                 American Legal Publishing Corp.                                  1



                                             pg 14
